J-A10026-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NATIONSTAR MORTGAGE, LLC                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

BELKIS RODRIGUEZ

                        Appellant                   No. 1503 MDA 2014


               Appeal from the Order Entered August 7, 2014
               In the Court of Common Pleas of Berks County
                       Civil Division at No(s): 14-1691


BEFORE: GANTMAN, P.J., MUNDY, J., and JENKINS, J.

JUDGMENT ORDER BY MUNDY, J.:                      FILED AUGUST 20, 2015

      Appellant, Belkis Rodriguez, appeals from the August 7, 2014 order

denying her petitions to strike judgment and open default judgment filed

against Appellee, Nationstar Mortgage, LLC. After careful review, we dismiss

this appeal.

      Appellate briefs must conform to the Rules of Appellate Procedure.

Pa.R.A.P. 2101. Further, “if the defects are in the brief of the appellant …

and are substantial, the appeal … may be … dismissed.” Id.

      In this case, Appellant’s brief is woefully deficient. At the outset, we

note that Appellant’s brief does not contain a statement of jurisdiction, a

copy of the order in question, a statement of the questions presented, a
J-A10026-15


summary of the argument, or a conclusion stating the relief sought, all of

which are required by the Rules of Appellate Procedure.1 See generally id.

at 2111(a)(1), 2114, 2115, 2116, 2118. In addition, we note that although

Appellant’s brief contains citations to legal authority, Appellant has failed to

develop a cognitive argument for this Court to address. See id. at 2119(a)

(stating, “[t]he argument shall be divided into as many parts as there are

questions to be argued; and shall have at the head of each part--in

distinctive type or in type distinctively displayed--the particular point treated

therein, followed by such discussion and citation of authorities as are

deemed pertinent[]”).       This Court will not consider an argument where an

appellant fails to develop the issue. Commonwealth v. Johnson, 985 A.2d
915, 924 (Pa. 2009), cert. denied, Johnson v. Pennsylvania, 562 U.S. 906

(2010); see also Umbelina v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011)

(stating, “where an appellate brief fails to provide any discussion of a claim

with citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived[]”), appeal

denied, 47 A.3d 848 (Pa. 2012).

       Based on the foregoing, we deem these defects in Appellant’s brief to

be substantial, precluding any meaningful appellate review. Accordingly, in

____________________________________________


1
 We note that Appellee argues Appellant’s appeal should be dismissed based
on Appellant’s failure to comply with the briefing requirements of the
Pennsylvania Rules of Appellate Procedure. Appellee’s Brief at 11-13.



                                           -2-
J-A10026-15


the exercise of our discretion under Rule 2101, we elect to dismiss this

appeal.2

       Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/20/2015




____________________________________________


2
  Even if we were to reach the merits of Appellant’s apparent claims, the
October 21, 2014 opinion of the Honorable Linda K. M. Ludgate, fully and
comprehensively discusses the bases for her August 7, 2014 order denying
Appellant’s petitions. Accordingly, we would adopt said opinion as our own.



                                           -3-